Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on February 2 8^ , 200^ 8 File No. 811-21132 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. ^ 6 [X] INVESTMENT PORTFOLIO (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number, including Area Code) ^ Maureen A. Gemma The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) Throughout this Registration Statement, information concerning Investment Portfolio (the Portfolio) is incorporated by reference from Amendment No. 1 ^ 33^ to the Registration Statement of Eaton Vance Mutual Funds Trust (File No. 02-90946 ) under the Securities Act of 1933 (the 1933 Act)^ (the Amendment), which was filed electronically with the Securities and Exchange Commission on February 2 7^ , 200^ 8 (Accession No. 0000940394-0^ 8
